Citation Nr: 0612216	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-12 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an apportionment of the veteran's disability 
compensation benefits to his spouse was proper.

(The issue of  entitlement to waiver of recovery of an 
overpayment of disability compensation benefits in the amount 
of $1710.00 is the subject of a separate decision of the 
Board.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1976 to October 
1976, and from January 1979 to August 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from July 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which determined that an apportionment of the 
veteran's compensation in the amount of $570 per month was 
warranted.  

The veteran testified before a hearing officer at the RO in 
June 2003, and before the undersigned Veterans Law Judge via 
videoconferencing technology in May 2005.  Transcripts of 
both hearings have been associated with the claims folder.


FINDINGS OF FACT

1.  The veteran and his ex-wife were married in February 
1991, and separated in December 2001.

2.  Effective April 1, 1998, the veteran's disability award 
included an additional dependency allowance for his spouse.

3.  The evidence reflects that the veteran did not reasonably 
discharge his responsibility for his spouse's support; at the 
time the apportionment was approved, the spouse's expenses 
exceeded her reported monthly income.

4.  The apportionment of $570.00 per month did not cause the 
veteran undue hardship.


CONCLUSION OF LAW

The apportionment of the veteran's VA disability benefits in 
the amount of $570.00 per month, which was paid the veteran 
as dependency allowance for a spouse, was proper.  38 
U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  To implement the provisions of the 
law, the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).

However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  In Barger v. 
Principi, 16 Vet. App. 132 (2002), the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA, with 
its expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by 
VCAA).  Similarly, the statute at issue in this matter is not 
found in Chapter 51 (rather, in Chapter 53).

In any event, the veteran was provided appropriate notice 
concerning his rights with respect to the appellate issues in 
a notification letter sent to him in July 2002.  The basis 
for the denial of his request for waiver of overpayment was 
then provided in the decision notice in August 2003.  A 
statement of the case dated in October 2004 also provided 
such notice.  


Factual Background

In August 2000, the RO determined that the veteran's service 
connected residuals of closed head injury warranted a 100 
percent evaluation.  In the letter notifying the veteran of 
the increased rating, the RO indicated that benefits were 
being paid for his spouse, and that he should notify the RO 
if there was any change in the status of his dependents.

The veteran's spouse contacted the RO in March 2002 and 
indicated that the veteran had moved from the family 
residence three months previously.  She requested that she be 
paid monetary benefits.

 The RO contacted the veteran via letter in May 2002.  He was 
notified that his spouse had requested an apportionment of 
his VA benefits.  He was directed to furnish information 
pertaining to  his income and expenses.  He was apprised that 
the RO would withhold $570 monthly, pending a decision on the 
apportionment.  The RO also indicated that if an 
apportionment was grated, the veteran's award would be 
reduced effective April 1, 2002 or the first day of the  
month following the month in which the claim for 
apportionment was received.  He was advised that he could 
minimize any possible overpayment by requesting that the 
proposed adjustment in his award be made at the earliest 
possible date.

The veteran's spouse submitted an income and expense 
statement in June 2002.  The veteran did not respond to the 
RO's request for information.

In a July 2002 special apportionment decision, the RO 
determined that the spouse's expenses exceeded her income and 
that the veteran was not providing support.  

In his July 2002 notice of disagreement, the veteran argued 
that he had paid the mortgage on the family home, as well as 
car payments on three cars.  He noted that he had also paid 
off a second mortgage.

In his October 2002 request for a waiver of the $1710.00 
overpayment, the veteran maintained that his wife had given 
false statements.  He noted that he had paid off a loan, and 
that he paid his stepdaughter's car payment and insurance on 
a monthly basis.  He argued that he had made a mortgage 
payment in the amount of $878.00  monthly until February 
2002.  He indicated that a divorce was pending.

At his June 2003 hearing, the veteran testified that he had 
been paid a lump sum payment of $63,000 from VA when his 
compensation was increased.  He stated that his divorce was 
pending and that he had a six-month old child.  He stated 
that he continued to pay the mortgage on the family home.  He 
indicated that his wife had not contributed to household 
finances.  He testified that he was broke at the present and 
had no money.  He noted that he was behind on all of his 
bills and that he might have to file for bankruptcy.  He also 
noted that his debts had been discharged in bankruptcy in 
1997.  He indicated that when he moved out of the family 
residence he had changed his address with VA, but that he had 
not received the letter notifying him of a possible 
apportionment to his wife.  He stated that he was making 
payments on three cars but that he did not drive them because 
they had no insurance coverage.  

An October 2003 letter from R.M. indicates that the veteran's 
wife had moved into his house in April 2003 and was paying 
rent in the amount of $600.00 per month.

In October 2003 the veteran's wife submitted copies of checks 
to a home lender, dated in December 2001, January 2002, 
February 2002, and April 2002.  She also submitted documents 
as evidence of car payments.  An August 2003 document 
indicates that she was delinquent on a utilities account.  
She submitted evidence of other delinquencies as well.  She 
also indicated that she was paying for rent, food, and 
personal expenses.  

The apportionment was terminated effective February 1, 2004, 
the month following the veteran's divorce from his wife.

At his hearing before the undersigned, the veteran testified 
that he had moved out of the family residence in June or July 
of 2003, and that he was making payments on the house.  He 
stated that when he moved from the house he continued to pay 
the mortgage, the utilities, and car payments.  He denied 
that he had received additional compensation for his wife.  
He asserted that making him pay repay the overpayment was 
unfair.  The veteran's representative maintained that the 
veteran had not been given sufficient notice of the proposed 
apportionment.  

Analysis

If a veteran is not living with his or her spouse, all or any 
part of the compensation payable on account of the veteran 
may be apportioned as may be prescribed by VA. 38 U.S.C.A. § 
5307.  An apportionment may be paid if the veteran is not 
residing with his or her spouse and the veteran is not 
reasonably discharging his responsibility for the spouse's 
support.  38 C.F.R. § 3.450.  The United States Court of 
Appeals for Veterans Claims (Court) has held that it is not 
necessary for the claimant to establish the existence of 
hardship in order to obtain an apportionment under 38 C.F.R. 
§ 3.450.  Hall v. Brown, 5 Vet. App. 294 (1993).

A "special" apportionment may be paid where hardship is shown 
to exist but compensation may be apportioned between the 
veteran and his or her dependents on the basis of the facts 
of the individual case as long as it does not cause undue 
hardship to the other persons in interest.  In determining 
the basis for special apportionment, consideration is to be 
given to such factors as the amount of VA benefits payable, 
other income and resources of the veteran and those 
dependents in whose behalf the apportionment is claimed, and 
the special needs of the veteran, his or her dependents, and 
the apportionment claimants.  Ordinarily, apportionment of 
more than 50 percent of a veteran's benefits would constitute 
undue hardship on him or her while apportionment of less than 
20 percent of his or her benefits would not provide a 
reasonable amount for any apportioned.  38 C.F.R. § 3.451.

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee, where the 
spouse of the disabled person has been found guilty of 
conjugal infidelity by a court having proper jurisdiction, or 
for a purported or legal spouse of the veteran if it has been 
determined that he or she has lived with another person and 
held herself or himself out openly to the public to be the 
spouse of such other person, except where such relationship 
was entered into in good faith with a reasonable basis (for 
example trickery on the part of the veteran) for the spouse 
believing that the marriage to the veteran was legally 
terminated. No apportionment to the spouse will thereafter be 
made unless there has been a reconciliation and later 
estrangement.  38 C.F.R. § 3.458.

After a careful review of the evidence of record, the Board 
concludes that the evidence supports the grant of an 
apportionment of the veteran's VA compensation benefits in 
the amount of $570.00 per month.  In this regard, the Board 
has determined that the veteran and his spouse separated in 
December 2001,  and that the evidence at that time revealed 
that the veteran did not reasonably discharge his 
responsibility for his spouse's support.  The spouse 
demonstrated hardship, and the evidence does not show that 
the $570.00 monthly caused the veteran undue hardship.  The 
Board observes that the apportioned amount constituted 
approximately 25 percent of the veteran's compensation 
benefit.  At that time, the veteran was in receipt of 
additional compensation on the basis of his wife being 
established as a dependent.  

In conclusion, the Board finds that the apportionment of the 
veteran's VA compensation benefits in the amount of $570.00 
per month was proper because the spouse demonstrated hardship 
and the apportionment did not place undue hardship upon the 
veteran.  Hence, the preponderance of the evidence is against 
the veteran's claim that his spouse was not entitled to an 
apportionment of his VA compensation benefits.


ORDER

The apportionment of the veteran's VA compensation benefits 
in the amount of $570.00 per month was proper and the appeal 
is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


